Citation Nr: 0502556	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-21 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
arthritis of the right knee, currently evaluated at 10 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran had honorable active service from March 1974 to 
March 1976.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

Procedural history

Service connection for traumatic arthritis of the right knee 
was granted in a July 1987 decision of the RO in Los Angeles, 
California.  A 10 percent disability rating was assigned at 
that time.

In January 2002, the veteran filed a claim of entitlement to 
an increased rating for his service-connected right knee 
disability.  The July 2002 Detroit RO rating decision denied 
the claim, and the veteran was notified of the decision by a 
letter dated in August 2002.  The veteran filed a notice of 
disagreement in October 2002, and the RO issued a statement 
of the case in January 2003.  The veteran perfected his 
appeal by filing a substantive appeal (VA Form 9) in July 
2003.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In a June 2004 rating decision, following the receipt of a 
January 2004 VA examination report and private medical notes, 
the RO granted service connection for chondrocalcinosis of 
the right knee as a disability which is separate and distinct 
from the veteran's service-connected arthritis of the right 
knee.  Chondrocalcinosis of the right knee was evaluated at 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  VA General Counsel has concluded that a claimant who 
has arthritis and instability of a knee may be rated 
separately under Diagnostic Codes 5003 and 5257, as is the 
situation in this case, and that evaluation of knee 
dysfunction under both codes would not amount to pyramiding 
under 38 C.F.R. § 4.14 (2004).  See VAOPGCPREC 23-97 (July 1, 
1997) and VAOPGCPREC 09-98 (August 14, 1998).  The Court of 
Appeals for Veterans Claims (Court) has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).    
The veteran did not express disagreement with the 20 percent 
disability rating assigned for chondrocalcinosis of the right 
knee.

The June 2004 rating decision continued the veteran's 10 
percent disability evaluation for his service-connected 
arthritis of the right knee.  The veteran has since expressed 
no desire to withdraw his appeal as to that issue.  As a 10 
percent disability evaluation for service-connected arthritis 
of the right knee does not represent the maximum benefit for 
such a condition, the instant appeal remains active before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) 
[applicable law mandates that it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that a claim remains in controversy 
where less than the maximum benefit available is awarded].

Issue not on appeal

During a January 2004 VA examination of the right knee, the 
veteran claimed that his left knee had become painful as a 
result of compensating for his service-connected right knee 
arthritis.  It appears that the veteran may be raising an 
issue of entitlement to service connection for a left knee 
disability on a secondary basis.  See 38 C.F.R. § 3.301 
(2004).    That matter is referred to the RO for appropriate 
action.


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
service-connected traumatic arthritis of the right knee is 
not productive of limitation of flexion of the leg to 60 
degrees or limitation of extension of the leg to 5 degrees; 
there is no medical evidence of functional loss of the right 
knee due to pain.
CONCLUSION OF LAW

The criteria for an increased rating for degenerative 
arthritis of the right knee, in excess of 10 percent have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for service-
connected right knee arthritis, which is currently evaluated 
as 10 percent disabling.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal. The 
Board will then move on to an analysis of the issue. Although 
all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)]. The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted at 38 
C.F.R. § 3.159 (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but still pending before VA on that date. In 
this case, the veteran's claim for an increased rating was 
filed after November 2000. The provisions of the VCAA and the 
implementing regulations are, accordingly, applicable. See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist. The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The current standard of review for all claims is as follows. 
Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal. 38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Duty to notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, 
including notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, VCAA notice letters dated in June 2002 and 
September 2003 were sent to the veteran.  The veteran was 
specifically informed that in order to establish entitlement 
to increased compensation for his tight knee disability, the 
evidence would have to show that the disability had increased 
in severity, which could be shown by medical or other 
evidence.  The letters further informed the veteran that VA 
would obtain all service personnel and service medical 
records, VA medical records, and any other medical records 
about which the veteran notified them.  
The veteran was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records on his behalf.  The veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in a statement of the case and 
two supplemental statements of the case what evidence had 
been received.   It is clear that the veteran has been amply 
notified of what was required of him and of VA in connection 
with his claim.

The Board observes that the veteran's increased rating claim 
was initially adjudicated on July 31, 2002, after the June 
10, 2002 VCAA letter.  The Board additionally observes that 
in legislation enacted on December 16, 2003, Congress amended 
38 U.S.C.A. § 5103(b) to allow VA to adjudicate a claim for 
VA benefits before expiration of the one-year period which 
was provided in the statute.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) [to be codified at 38 U.S.C. § 5103(b)]. The 
amendment to the statute is effective November 9, 2000, the 
date of enactment of the VCAA. 

Under these circumstances, VA's duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  

Duty to assist

VA has a duty to obtain evidence needed to substantiate a 
claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the veteran's VA 
treatment records have been associated with the claims 
folder.  The veteran was notified of the need for a VA 
examination, and two examination were completed, in June 2002 
and also in January 2004.    There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument in support of 
his claim.  The veteran was offered a hearing, which he 
declined in his July 2003 substantive appeal [VA form 9].  
General due process considerations have therefore been 
satisfied. See 38 C.F.R. § 3.103 (2004).

Based on this history, the Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim. See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).  The Board will accordingly move on to a discussion 
of the merits of the claim.

Relevant law and regulations

Disability ratings - in general

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1 (2004).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004.  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2004).

The schedular criteria

The veteran has been assigned a 10 percent disability 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5259-
5010 (2003).  See 38 C.F.R. § 4.27 (2002) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].

Diagnostic Code 5259 [symptomatic removal of semilunar 
cartilage] calls for the assignment of a 10 percent 
disability rating.

Diagnostic Code 5010 is assigned for arthritis due to trauma.  
Trauma-induced arthritis, substantiated by X-ray findings, 
shall be rated as degenerative arthritis under Diagnostic 
Code 5003.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriated diagnostic codes for the specific 
joint or joints involved.  In this case, the appropriate 
joint involved, the right knee, is evaluated under Diagnostic 
Codes 5260 and 5261, limitation of flexion and limitation of 
extension, respectively.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.
 
Limitation of flexion of a leg to 60 degrees is rated 0 
percent.    Flexion limited to 45 degrees warrants a 10 
percent evaluation, and flexion limited to 30 degrees 
warrants a 20 percent rating.  The highest available rating, 
30 percent, is warranted when flexion is limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004). 

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal extension and flexion of the knee is from 0 degrees to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2004).  

Factual background

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  See also Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, however, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Service medical records reveal that in September 1974, during 
service, the veteran underwent surgery for repair of a torn 
meniscus of the right knee.  In March 1982, after service an 
arthrotomy was performed on the right knee.  Osteoarthritic 
changes of the right knee were subsequently noted.  

In July 1987, the veteran was granted service connection for 
arthritis of the right knee, which was evaluated at 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5259.  There are no pertinent medical or other records 
in the file for a number of years thereafter.

As was described in the Introduction, the veteran filed a 
claim for an increased disability rating in January 2002.

At the veteran's June 2002 VA examination, the veteran 
reported experiencing pain in the right knee on a daily basis 
over the past three years.  He denied swelling of the right 
knee, and also denied wearing a knee brace.  The pain was 
reportedly relieved with prescription medication.  Upon 
physical examination, the examiner noted that the right knee 
appeared "slightly swollen compared to left knee."  The 
veteran's right knee range of motion was zero to 120 degrees 
with no pain indicated.  X-rays showed advanced degenerative 
hypertrophic osteoarthritis with prominent bone spurring at 
the articular margins.  Further, right knee x-rays showed 
"some narrowing" of the medial intercondylar joint 
cartilage compartment space and meniscal cartilage 
calcifications.  The VA Radiologist also noted that there was 
evidence of patellofemoral osteoarthritis, but with no 
apparent joint effusion.  
Soft tissues were unremarkable.

A private post-operative report, dated in March 2003, showed 
that the veteran underwent a "right knee scope with 
debridement."  After this procedure, the veteran was 
diagnosed with "severe degenerative arthritis lateral 
compartment right knee."  A post-operative note dated in 
April 2003 indicated that the veteran was "feeling much 
better," and that there was no effusion, and full range of 
motion.  In June 2003, the veteran was released to return to 
work, although he reported pain "at times medially," and 
there was evidence of effusion.  A July 2003 note indicated 
that the veteran was continuing to have pain and swelling on 
the right knee, which was alleviated with medication.  A 
follow-up notation dated in September 2003 indicated that the 
veteran was "doing fairly well," and that he wanted "to do 
regular work."  Slight effusion was noted.

The veteran was scheduled for another VA examination in 
January 2004 due to the right knee surgery after the previous 
examination.

During the examination, the veteran reported an "aching 
pain," on the right knee, indicating an eight on a pain 
scale of one to ten.  The veteran reported that the pain was 
over the anterior right knee, and was precipitated by 
standing longer than four hours, or by sitting for long 
periods of time.  He also indicated that the pain would 
migrate to the medial aspect of the right knee.  The pain 
interfered with the veteran's activities, and that stair 
climbing and kneeling increased the pain.  
The veteran was noted to require wearing kneepads and a brace 
and used  prescription medication to alleviate the pain.

On physical examination, the veteran was observed as walking 
with a limp, favoring the right side.  Quadriceps diameters 
were measured at 55 centimeters (cm.) on the right and 59 cm. 
on the left.  Quadriceps strength was recorded at 4/5 on both 
knees.  The veteran's right knee range of motion was recorded 
as active flexion at "95 from 140" degrees, and passive 
flexion at "90 from 140."  The veteran reported pain at the 
"end of the range of 85 to 95 on active and at the end of 
range on passive 80 to 90."  Extension of the right knee was 
recorded at "-5 degrees from 140."  The pain was reported 
as anterior and medial.  The veteran's right knee was 
positive for swelling.

In a June 2004 rating decision, service connection was 
granted for chondrocalcinosis of the right knee and a 20 
percent disability rating was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 [knee, other impairment of].  
The RO noted in the rating decision that the right knee was 
now evaluated under two separate diagnostic codes, one for 
arthritis and one for chondrocalcinosis.

Analysis

The issue before the Board is the veteran's entitlement to an 
increased disability rating for his service-connected 
arthritis of the right knee, which is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5259-5010. 

As an initial matter, as explained elsewhere in this 
decision, the RO recently rated the veteran's right knee 
disability as 20 percent disabled under Diagnostic Code 5257, 
in addition to the 10 percent rating assigned for arthritis, 
which has not been changed.  The veteran has not expressed 
disagreement with the rating under Diagnostic Code 5257.  
Thus, only the arthritis is currently under consideration.  
Any other right knee symptoms, aside from pain and limitation 
of motion due to the arthritis, cannot be considered.  The 
evaluation of the same disability under various diagnoses is 
to be avoided.  See the VA antipyramiding provision, 38 
C.F.R. § 4.14 (2003); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  

Applicable diagnostic codes

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, post-surgical right knee soft tissue residuals 
have now been separately rated under Diagnostic Code 5257.  
Although the RO continued rating the veteran's right knee 
arthritis under a hyphenated diagnostic code, 5259-5210, it 
is clear that only arthritis was considered in such rating.  
The post-surgical residuals initially contemn plated in the 
use of the hyphenated 5259-5010 in 1987 have now been 
separately rated, and only arthritis remains to be rated.  
Thus, use of Diagnostic Code 5259 is no longer warranted.  

As explained in the law and regulations section above, 
traumatic arthritis is rated as degenerative arthritis under 
Diagnostic Code 5003.  In turn, Diagnostic Code 5003 rates 
based upon limitation of motion, in this case, Diagnostic 
Codes 5260 and 5261.  Accordingly, the Board will apply 
Diagnostic Codes 5010, 5003 and 5260-1 in rating the 
veteran's right knee arthritis.

Schedular rating

For limitation of motion of the leg, the restriction of 
flexion and extension reported at the June 2002 VA 
examination support only a noncompensable rating under 
Diagnostic Codes 5260 and 5261.  The veteran had range of 
motion in the right knee joint from 0 to 120 degrees, well 
outside the criteria for a compensable evaluation under 
Diagnostic Codes 5260 and 5261.  Similarly, the recorded 
range of motion at the January 2004 VA examination does not 
rise to a compensable level under Diagnostic Codes 5260 and 
5261.  The veteran's right knee range of motion was recorded 
as active flexion at 95 from 140 degrees, and passive flexion 
at 
90 from 140.  There is no evidence to the contrary.  Under 
such circumstances, the right knee arthritis is rated 10 
percent disabling based on x-ray evidence of arthritis.  See 
38 C.F.R. § 4.71, Diagnostic Code 5003.

DeLuca considerations

As discussed above, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  38 C.F.R. §§ 4.40 and 4.45 (2004).  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

During the June 2003 VA examination, the veteran stated that 
standing for long periods of time brought on right knee pain.  
However, it is important to emphasize that the Rating 
Schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Objective 
medical evidence indicated no pain on motion.  Further, there 
is nothing in the medical evidence of record to support that 
the veteran experienced weakness, fatigability, a lack of 
coordination, or restricted or excess movement.  

The objective medical evidence includes private medical notes 
of effusion and instability.  However, those symptoms have 
been recognized and used to support service connection for 
chondrocalcinosis, an issue not before the Board at this 
time.  As discussed above, to use these same symptoms to 
grant an increased rating for the veteran's service-connected 
arthritis of the right knee would amount to prohibited 
pyramiding.  38 C.F.R. § 4.14 (2004).  

In short, the medical evidence does not demonstrate 
functional loss which would enable the Board to assign 
additional disability under 38 C.F.R. §§ 4.40, 4.45, and/or 
4.59.

Conclusion

With consideration of the entire record, the Board finds that 
the manifestations of the veteran's arthritis of the right 
knee warrant no more than a 10 percent evaluation.  The 
veteran's ranges of right knee motion are noncompensable, and 
indeed approach normal extension and flexion.  See 38 C.F.R. 
§ 4.71, Plate II..
The 10 percent rating is established based on the presence of 
arthritis established by X-ray findings under Diagnostic Code 
5003.  
 

ORDER

A rating in excess of 10 percent for service-connected 
arthritis of the right knee is denied.


	
                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


